COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                               §
IN RE:                                                         No. 08-13-00292-CR
                                               §
BRIAN ANTHONY ENGLETON,                                   AN ORIGINAL PROCEEDING
                                               §
Relator.                                                        IN MANDAMUS
                                               §

                                               §

                                      JUDGMENT

         The Court has considered this cause on the Relator’s petition for writ of mandamus

against the Honorable Maria Salas-Mendoza, Judge of the 120th District Court of El Paso

County, Texas, and concludes that Relator’s petition for writ of mandamus should be denied.

We therefore deny the petition for writ of mandamus, in accordance with the opinion of this

Court.

         IT IS SO ORDERED THIS 18TH DAY OF OCTOBER, 2013.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.